Exhibit 10.2

 

 

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of December 20, 2018 (this “Agreement”),
among CBRE SERVICES, INC., a Delaware corporation (the “U.S. Borrower”), CBRE
GROUP, INC., a Delaware corporation (“Holdings”), CBRE GLOBAL ACQUISITION
COMPANY, a société à responsabilité limitée organized under the laws of the
Grand Duchy of Luxembourg, having its registered office at 12D, Impasse
Drosbach, L-1882 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies Register (Registre de Commerce et des Sociétés,
Luxembourg) under number B 150.692 (the “New Borrowing Subsidiary”), and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (the “Administrative
Agent”).

Reference is hereby made to (i) the Credit Agreement dated as of October 31,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, CBRE Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”),
CBRE Limited, a corporation organized under the laws of the province of New
Brunswick (the “Canadian Borrower”), CBRE Pty Limited, a company organized under
the laws of Australia and registered in New South Wales (the “Australian
Borrower”), CBRE Limited, a company organized under the laws of New Zealand
(together with the U.S. Borrower, the U.K. Borrower, the Canadian Borrower and
the Australian Borrower, the “Existing Borrowers”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent for the Lenders and (ii) the Incremental Term
Loan Assumption Agreement dated as of December 20, 2018, among the Existing
Borrowers, Holdings, the New Borrowing Subsidiary and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent (the “Incremental Term Loan Assumption
Agreement”).  Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 9.18 under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make Loans to
any wholly owned Subsidiary that the U.S. Borrower shall designate as a Borrower
under any of the Commitments, and the U.S. Borrower and the New Borrowing
Subsidiary desire that the New Borrowing Subsidiary become a Borrower under the
Incremental Euro Term Loan Commitments (as defined in the Incremental Term Loan
Assumption Agreement).  The U.S. Borrower represents and warrants that the New
Borrowing Subsidiary is a wholly owned Subsidiary.  Each of the U.S. Borrower
and the New Borrowing Subsidiary represent and warrant that the representations
and warranties of the U.S. Borrower in the Credit Agreement relating to the New
Borrowing Subsidiary and this Agreement are true and correct on and as of the
date hereof.  Each of Holdings and the U.S. Borrower agrees that its Guarantee
contained in the Guarantee Agreement will apply to the Obligations of the New
Borrowing Subsidiary.  Upon execution of this Agreement by each of the U.S.
Borrower, Holdings, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

 

[[3884632]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

CBRE GROUP, INC.,

by

 

/s/ Debbie Fan

 

Name:Debbie Fan

 

Title:SVP and Treasurer

 

 

CBRE SERVICES, INC.,

by

 

/s/ Debbie Fan

 

Name:Debbie Fan

 

Title:SVP and Treasurer

 

 

CBRE GLOBAL ACQUISITION COMPANY,

by

 

/s/ Caroline Goergen

 

Name:Caroline Goergen

 

Title:Type B manager

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

by

 

/s/ William O’Daly

 

Name:William O’Daly

 

Title:Authorized Signatory

 

 

 

by

 

/s/ D. Andrew Maletta

 

Name:D. Andrew Maletta

 

Title:Authorized Signatory

 

 

[[3884632]]